DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Invention I and a whitening composition in the reply filed on November 21, 2022 is acknowledged.

Claims 25-26 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 21, 2022.

Claims 
Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1-11, 13-17, 21-22 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebreselassie et al. (US 2006/0024245).
Gebreselassie et al. disclose oral compositions for removing stains from teeth. The compositions include dentifrices such as toothpaste (paragraph 0068). In some embodiments, an active agent is included and may be a fluoride compound (paragraph 0070). Thickeners include carboxymethyl cellulose, xanthan gum, locust bean gum and carrageenan (paragraph 0098). Film forming agents and surfactants include ricinoleic acid and stearic acid (paragraph 0049). A dentifrice composition comprises water (a part of the aqueous phase), silica particles (20%), sodium fluoride (0.25%) (oral adjunct ingredient), carboxymethyl cellulose (0.5%) (suspension agent), sodium ricinoleate (2.0%) (crystallizing agent). Whitening agents such as peroxides are used to whiten the teeth (paragraph 0007). When whitening agents are used, the composition is a whitening composition. 
In regards to claims 2-7, the examples comprise the same components falling in the same range as those recited by the instant claims. Therefore, the compositions of Gebreselassie et al. should have the same properties as that of the instant claims, firmness, thermal stability and liquid expression. 
	 Therefore, Gebreselassie et al. anticipate the instant claims. 

2) Claim(s) 1-15, 17-19, 21-24 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spring (WO 2010/060653).
Spring discloses toothpaste compositions. The compositions comprise abrasives such as hydrated silica. The disclosed toothpastes may comprise stabilizers such as xanthan gum, tragacanth gum, guar gum, carrageenan and acacia gum (page 12, paragraph 6). Surfactants may be used and include sodium lauryl sulfate and sodium palmitate (page 12, paragraph 7). Anti-plaque agents include sodium fluoride and stannous fluoride (page 13, paragraph 2).  An example of a toothpaste comprises 1.4% sodium lauryl sulfate, 25% water, 3% acacia gum (suspending agent), diamond particles (abrasive), 0.5% sodium fluoride and 0.1% peroxide (whitening agent). The surfactant sodium lauryl sulfate may be sodium palmitate. One would only need to replace sodium lauryl sulfate with sodium palmitate to anticipate the instant claims.
	In regards to claims 2-7, the examples comprise the same components falling in the same range as those recited by the instant claims. Therefore, the compositions of Spring should have the same properties as that of the instant claims, firmness, thermal stability and liquid expression. 
	 Therefore, Spring anticipates the instant claims. 

3) Claim(s) 1-14, 17-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiou (US 2019/0160022, already of record).
Chiou disclose compositions for tissue regeneration. A toothpaste comprises 10% glycerin, 0.3% sodium chloride, 3% titanium dioxide (insoluble material), 0.1% arginine (oral care adjunct ingredient), 0.3% sodium stearate (crystallizing agent), 0.05% magnesium sulfate, 2% xanthan gum (suspension agent) and water (aqueous phase) (Example 10). 
In regards to claims 2-7, the examples comprise the same components falling in the same range as those recited by the instant claims. Therefore, the compositions of Chiou should have the same properties as that of the instant claims, firmness, thermal stability and liquid expression. 
	 Therefore, Chiou anticipates the instant claims. 


Claim Rejections - 35 USC § 103 – Obviousness 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim(s) 12, 17-20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gebreselassie et al. (US 2006/0024245) as applied above.
Gebreselassie et al. disclose oral compositions for removing stains from teeth. The compositions include dentifrices such as toothpaste (paragraph 0068). In some embodiments, an active agent is included and may be a fluoride compound (paragraph 0070). Thickeners include carboxymethyl cellulose, xanthan gum, locust bean gum and carrageenan (paragraph 0098). Film forming agents and surfactants include ricinoleic acid, palmitic acid and stearic acid (paragraph 0049). A dentifrice composition comprises water (a part of the aqueous phase), silica particles (20%), sodium fluoride (0.25%) (oral adjunct ingredient), carboxymethyl cellulose (0.5%) (suspension agent), sodium ricinoleate (2.0%) (crystallizing agent). Whitening agents such as peroxides are used to whiten the teeth (paragraph 0007). 
It is obvious to substitute one equivalent component for another when the equivalency is recognized by the prior art. See MPEP 2144.06. It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used xanthan gum or a mixture of xanthan gum and locust bean gum in place of sodium carboxymethyl cellulose; and a mixture of sodium ricinoleate and/or sodium palmitate and/or sodium stearate in place of sodium ricinoleate because they are recognized by Gebreselassie et al. as equivalents. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have added hydrogen peroxide to the composition to not only remove stains but also whiten the teeth.

2) Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spring (WO 2010/060653).
Spring discloses toothpaste compositions. The compositions comprise abrasives such as hydrated silica. The disclosed toothpastes may comprise stabilizers such as xanthan gum, tragacanth gum, guar gum, carrageenan and acacia gum (page 12, paragraph 6). Surfactants may be used and include sodium lauryl sulfate and sodium palmitate (page 12, paragraph 7). Anti-plaque agents include sodium fluoride and stannous fluoride (page 13, paragraph 2).  An example of a toothpaste comprises 1.4% sodium lauryl sulfate, 25% water, 3% acacia gum (suspending agent), diamond particles (abrasive), 0.5% sodium fluoride and 0.1% peroxide. The surfactant sodium lauryl sulfate may be sodium palmitate. One would only need to replace sodium lauryl sulfate with sodium palmitate to anticipate the instant claims.
It is obvious to substitute one equivalent component for another when the equivalency is recognized by the prior art. See MPEP 2144.06. It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have used xanthan gum or a mixture of xanthan gum and locust bean gum in place of acacia gum; and sodium palmitate and/or sodium stearate in place of sodium lauryl sulfate because they are recognized by Spring as equivalents. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to have added silica to the composition to obtain its abrasive property.

Claims 1-24 and 27 are rejected.
Claims 25-26 and 28-29 are withdrawn.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612